O’CONNELL, C. J.,
dissenting. I do not agree with the majority opinion because I do not feel that it addresses the problem before the court.
We remanded this case to the trial court “for a hearing to determine the amount of growth the policy’s cash value, as it existed on the date the separation agreement was executed, would have generated had it been prudently invested . . . .” (Emphasis added.) Champagne v. Champagne, 43 Conn. App. 844, 850, 685 A.2d 1153 (1996). This issue required expert testimony. See Santopietro v. New Haven, 239 Conn. 207, 226, 682 A.2d 106 (1996) (expert testimony required where determination of standard of care requires knowledge beyond experience of ordinary fact finder).
*326At the hearing on remand, the plaintiff produced two expert witnesses. The first expert, Peter Berman,1 testified that the original figure of $62,852.95 would have grown to $142,393.36, as of the date of the hearing if it had been invested prudently. The plaintiffs second expert, Carl Lindskog,2 testified that the policy’s cash value would have grown to $124,543.42 if it had been invested prudently. The defendant offered no expert witnesses. His sole witness was the trustee, Philip DeCaprio, a certified public accountant. DeCaprio testified that he did not consider himself to be an expert in investments, nor did he seek advice from an expert in deciding how to invest the funds. Rather, DeCaprio stated that he was given $80,508 in May, 1996, and put it into a savings account without doing anything further.
The trial court found that DeCaprio’s decision to place the funds in a savings account, the safest possible investment, was not imprudent under the conflicted circumstances in which he was operating. The trial court therefore found that “the amount of growth in the cash value that the policy would have generated is the amount now in the fund, calculated as follows: $80,508 deposited on June 11, 1996, plus the interest *327or dividends as invested by the trustee Philip DeCaprio . . . .” According to the majority opinion, this finding was not clearly erroneous. I cannot agree.
“The law governing the duties of a trustee respecting investment of trust assets is well settled. Generally, a trustee must act with the care of a prudent investor.” United States Trust Co. v. Bohart, 197 Conn. 34, 48, 495 A.2d 1034 (1985). “The prudent investor rule . . . requires that: [A trustee] . . . observe how men of prudence, discretion and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested.” (Internal quotation marks omitted.) Jackson v. Conland, 178 Conn. 52, 55, 420 A.2d 898 (1979).
In the present case, for the trial court to determine properly the amount of growth that the policy’s cash value would have generated had it been invested prudently, it was required to consider expert testimony on the subject. The trial court apparently rejected the testimony of the plaintiffs two expert witnesses, which it had a perfect right to do. Disbelieving the plaintiffs experts, however, does not magically make DeCaprio’s investment strategy, or lack thereof, prudent, nor does it convert him into an expert witness. Because DeCaprio was not proffered as an expert, and because he testified that all he did was put the $80,508 into a savings account, the trial court was required to consider additional evidence before making its determination. This court’s remand remains unsatisfied.
In light of the above, I would remand this case for another hearing to reconsider the amount of growth that the policy’s cash value, as it existed on the date the separation agreement was executed, would have generated had it been invested prudently.

 Berman received a doctorate in economics from Johns Hopkins University and a bachelor of arts degree from Cornell University. He testified that he has over thirty years of professional service in financial markets, including senior professional experience with the board of governors of the Federal Reserve Bank of New York, with the Con Conference Board and in various capacities with Bank of America in both New York and San Francisco. For many years, Berman was a listed officer, specializing in asset allocation, with a New York stock exchange firm called Amnivest. According to Berman, Amnivest manages approximately one-half billion dollars in trust funds, mostly for labor union accounts. Berman testified that he has been the senior professor of finance at the University of New Haven for approximately ten years and has continued portfolio management and financial consulting activities through the current date.


 Lindskog testified that he is a senior vice president and trust department manager of New Haven Savings Bank, and that he has thirty-five years of experience in the trust business.